NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



SCOTT O. KENT,                             )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D20-57
                                           )
MELISSA KENT,                              )
                                           )
              Appellee.                    )
                                           )

Opinion filed September 18, 2020.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Collier
County; Scott H. Cupp, Judge.

Stanford R. Solomon and Laura H.
Howard of The Solomon Law Group, P.A.,
Tampa, for Appellant.

John S. Long and Jennifer L. DeVries
of Long & Associates, P.A., Naples,
for Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.